MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Vincent Earl Thompson, appeals from the district court’s order granting summary judgment to defendant Aubrey Gregory. Plaintiff asserted, pursuant to 42 U.S.C. § 1983, that his constitutional rights were violated when defendant arrested him for violating an emergency protective order. Plaintiff also asserted pendent state law claims for false arrest, false imprisonment, and battery.
*587Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant. The district court correctly determined that defendant had probable cause to make the arrest and he was entitled to qualified immunity. It also correctly determined that, since defendant had probable cause to make the arrest, the pendent state claims were without merit.
Because the reasoning which supports summary judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the Order of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion filed on March 28, 2002.